Citation Nr: 1034754	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-30 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for claimed peripheral 
neuropathy of the lower extremities as secondary to diabetes 
mellitus.

2.  Entitlement to service connection for claimed hypertension as 
secondary to diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an RO rating decision.  

In March 2010, the Veteran testified at a hearing held at the RO 
before the undersigned Veterans Law Judge.  A transcript of the 
proceeding is of record.  

The issue of service connection for ischemic heart 
disease has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction and refers 
it to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

The Veteran testified during the March 2010 Board hearing that he 
had been treated by four neurologists for his peripheral 
neuropathy.  In addition, an April 2008 letter written by a 
private physician noted that the Veteran was schedule for another 
electromyography (EMG).  The report of this EMG study and all of 
the records from the above-mentioned neurologists should be 
obtained for review.  

VA has an affirmative duty to obtain the evidence it reasonably 
can that is necessary to substantiate the claim.  Often, that 
extends only to government records, such as military, labor, and 
social security records.  See Skoczen v. Shinseki, 564 F.3d 1319 
(Fed. Cir. 2009).  

Although the records of the EMG study and treatment by 
neurologist are private treatment records, the Board finds that 
they relevant to the Veteran claim, and VA should attempt to 
obtain these records.  

The Veteran has been treated for hypertension for several years.  
The RO should take appropriate steps to contact the Veteran and 
request the he identify all treatment received for the claimed 
hypertension.  If any additional records are identified, the RO 
should attempt to obtain them.  

Any outstanding VA records should also be obtained regarding his 
treatment for the claimed hypertension or peripheral neuropathy.

The Veteran has not been furnished notice of the evidence 
necessary to substantiate a claim of secondary service 
connection.  The notice previously provided in February 2006 
referred only to direct service connection.  See 38 C.F.R. § 
3.310 (2009).  

Finally, another VA examination should be performed in order to 
ascertain whether the Veteran has peripheral neuropathy of the 
lower extremities due to the service-connected diabetes mellitus.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes notice of the evidence needed to 
substantiate a claim of secondary service 
connection for peripheral neuropathy of the 
lower extremities and secondary service 
connection for hypertension. 

2.  The RO should take appropriate steps to 
contact the Veteran and request him to 
furnish the names and addresses of all 
health care providers who have treated for 
the claimed hypertension and peripheral 
neuropathy of his lower extremities, 
including all records from the identified 
treating neurologists and from the 
Charleston Memorial Hospital.  Where 
appropriate, consent forms for the release 
to the VA of any private medical records 
should be obtained from the Veteran.  

Thereafter, the RO should obtain copies of 
all identified treatment records of the 
Veteran which are not currently in the 
file, including both private and VA records 
and associate them with the claims folder.  
Even if the Veteran does not respond to the 
foregoing inquiry, the RO should obtain all 
VA treatment records of the Veteran which 
are not currently in the file and add them 
to the file.  

The Veteran also should be notified that he 
may submit medical evidence to support his 
claims.

3.  Then, the Veteran should be afforded a 
VA examination to determine the nature and 
likely etiology of the claimed peripheral 
neuropathy of the lower extremities.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that pertinent 
aspects of the Veteran's medical history 
may be reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  

Any necessary tests or studies, as 
determined by the examiner, must be 
conducted.  

Based on a review of the claims file 
including any newly received evidence, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the Veteran suffers from 
peripheral neuropathy of the lower 
extremities that was caused or aggravated 
by his service-connected diabetes mellitus.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claims in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



